Citation Nr: 1522130	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The April 2010 rating decision also denied entitlement to service connection for a right knee disability.  The Veteran submitted a timely notice of disagreement as to that denial, and the RO issued a statement of the case as to the matter in August 2010.  The Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in October 2010 in which the Veteran expressly indicated that he wished only to appeal to the Board the issue of entitlement to service connection for left ear hearing loss.  The Veteran did not submit a timely substantive appeal as to the issue of entitlement to service connection for a right knee disability.  Therefore, an appeal has not been completed as to the issue of entitlement to service connection for a right knee disability, and the issue is not before the Board at this time.  See 38 C.F.R. § 20.200 (2014).

The Board notes that additional VA treatment records and a March 2015 VA audiological examination report were associated with the record following issuance of the statement of the case in August 2010, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that his current left ear hearing loss is the result of exposure to noise from constant artillery fire and explosions during active service.  See VA form 21-4138, Statement in Support of Claim, received in July 2010.

The Veteran was provided a VA examination in March 2010 with respect to his claim for service connection for left ear hearing loss.  The March 2010 VA examiner reviewed the Veteran's claims file.  The examiner noted a chief complaint of left ear hearing loss, and acknowledged the Veteran's report of in-service and post-service noise exposure.  The examiner performed audiological testing which produced findings indicative of left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  The examiner opined, "[i]t is less likely than not that [the] current hearing loss is related to military service."  As a rationale for this opinion, the VA examiner stated, "[h]earing was within normal limits in both ears at the time of separation from the military."

The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Here, the VA examiner's only rationale for opining that the Veteran's left ear hearing loss is less likely than not related to the Veteran's active service is that the Veteran's hearing was normal at the time of discharge from active service.  There is no indication that the VA examiner considered the Veteran's statements regarding his history of in-service noise exposure.  Therefore, the examiner's opinion is inadequate, and a remand is warranted to obtain an addendum VA opinion as to the etiology of the Veteran's left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that the Veteran was afforded a VA audiological examination in March 2015 in connection with a VA compensation claim that is not on appeal before the Board at this time.  The March 2015 VA audiological examiner also opined that it is not at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of an in-service event.  As a rationale for the opinion, the examiner noted that the Veteran's hearing was within normal limits from enlistment to separation.  For the same reasons that the March 2010 VA examiner's opinion is inadequate, the March 2015 VA audiological examiner's opinion is also inadequate.  Thus, the March 2015 VA audiological examination does not cure the deficiencies of the March 2010 VA examination, and remand is warranted to obtain an adequate VA addendum opinion under Barr.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file and a copy of this Remand to the examiner who conducted the March 2010 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's left ear hearing loss.  After a review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is caused by or related to service.  In rendering the requested opinion, the examiner must consider the Veteran's assertions that he was exposed to noise from artillery fire and explosions during active service.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale should be provided for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection for left ear hearing loss may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


